Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Torrey Spink in a response to a restriction requirement filed 8-8-22 in which the apparatus claims 1-12 were elected without traverse.
	

The application has been amended as follows: 

Cancel claims 13-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Kao et al. US2005/0221552 (US’552) teaches an isolator filler ring 241 can be disposed about a lower portion of the electrode 240 separating the electrode 240 from the top plate 250 as shown in FIG. 2A. An annular isolator 242 can also be disposed about an outer surface of the isolator filler ring 241. An annular insulator 243 can then be disposed about an upper portion of the electrode 240 so that the electrode 240 is electrically isolated from the top plate 250 and all the other components of the lid assembly 200. Each of these rings 241, 242, 243 can be made from aluminum oxide or any other insulative, process compatible material (para. 46). However, US’552 does not teach or render obvious an isolating assembly coupled with the metal ring member and isolating the metal ring member from the gas distribution member, wherein the isolating assembly comprises: an outer isolating member coupled with the metal ring member, wherein the outer isolating member at least in part defines a chamber wall; and an inner isolating member coupled with the outer isolating member, wherein the inner isolating member is disposed radially inward from the metal ring member about a central axis of the processing chamber, and wherein the inner isolating member defines a plurality of openings configured to provide fluid access into a radial gap between the metal ring member and the inner isolating member with regard to claim 1 and an annular outer isolating member disposed about a central axis of the isolating assembly; and an inner isolating member coaxially aligned with the annular outer isolating member about the central axis, wherein the inner isolating member comprises: a first isolating component comprising: a first cylindrical wall; and a plurality of first arms extending radially inward from a lower portion of the first cylindrical wall; a second isolating component comprising: a second cylindrical wall coaxially aligned with the first cylindrical wall and axially offset from the first cylindrical wall; and a plurality of second arms extending radially outward from an upper portion of the second cylindrical wall, wherein the plurality of second arms are coupled with the plurality of first arms, and wherein a plurality circumferential gaps are defined between the coupled plurality of first and second arms, with regard to claim 9.

Gomi et al. US 2007/0131168 (US’168) teaches a two part insulating member next to a gas distribution member (see fig. 1 para. 44-45). However, US’168 does not teach or render obvious an isolating assembly coupled with the metal ring member and isolating the metal ring member from the gas distribution member, wherein the isolating assembly comprises: an outer isolating member coupled with the metal ring member, wherein the outer isolating member at least in part defines a chamber wall; and an inner isolating member coupled with the outer isolating member, wherein the inner isolating member is disposed radially inward from the metal ring member about a central axis of the processing chamber, and wherein the inner isolating member defines a plurality of openings configured to provide fluid access into a radial gap between the metal ring member and the inner isolating member with regard to claim 1 and an annular outer isolating member disposed about a central axis of the isolating assembly; and an inner isolating member coaxially aligned with the annular outer isolating member about the central axis, wherein the inner isolating member comprises: a first isolating component comprising: a first cylindrical wall; and a plurality of first arms extending radially inward from a lower portion of the first cylindrical wall; a second isolating component comprising: a second cylindrical wall coaxially aligned with the first cylindrical wall and axially offset from the first cylindrical wall; and a plurality of second arms extending radially outward from an upper portion of the second cylindrical wall, wherein the plurality of second arms are coupled with the plurality of first arms, and wherein a plurality circumferential gaps are defined between the coupled plurality of first and second arms, with regard to claim 9.

Numasawa et al. US 2004/0149386 (US’386) teaches a insulating ring composed of 3 parts 58,49 and 45 disposed below a gas distribution member (para. 31-41). ). However, US’368 does not teach or render obvious an isolating assembly coupled with the metal ring member and isolating the metal ring member from the gas distribution member, wherein the isolating assembly comprises: an outer isolating member coupled with the metal ring member, wherein the outer isolating member at least in part defines a chamber wall; and an inner isolating member coupled with the outer isolating member, wherein the inner isolating member is disposed radially inward from the metal ring member about a central axis of the processing chamber, and wherein the inner isolating member defines a plurality of openings configured to provide fluid access into a radial gap between the metal ring member and the inner isolating member with regard to claim 1 and an annular outer isolating member disposed about a central axis of the isolating assembly; and an inner isolating member coaxially aligned with the annular outer isolating member about the central axis, wherein the inner isolating member comprises: a first isolating component comprising: a first cylindrical wall; and a plurality of first arms extending radially inward from a lower portion of the first cylindrical wall; a second isolating component comprising: a second cylindrical wall coaxially aligned with the first cylindrical wall and axially offset from the first cylindrical wall; and a plurality of second arms extending radially outward from an upper portion of the second cylindrical wall, wherein the plurality of second arms are coupled with the plurality of first arms, and wherein a plurality circumferential gaps are defined between the coupled plurality of first and second arms, with regard to claim 9.

Su, Xingcai TW-202145290 (TW’290) a plasma processing device. The plasma processing device comprises a vacuum reaction chamber, an upper electrode and a lower electrode arranged in the vacuum reaction chamber, a processing area is formed between the upper electrode and the lower electrode, and a processing area is formed between the upper electrode and the lower electrode. A radio frequency electric field is generated to dissociate the reaction gas into plasma. An isolation ring assembly is arranged in the vacuum reaction chamber. The isolation ring assembly includes: a first isolation ring, which is arranged around the outer circumference of the upper electrode and includes an inner wall surface. The first isolation ring The ring is movable between a first position and a second position, the first spacer ring is in the first position, the inner wall surface is opposite the outer circumference of the upper electrode, and the first spacer ring is in the second position, the inner wall surface is exposed to the upper electrode and the upper electrode. In the processing area formed by the lower electrode; the second isolation ring is arranged around the outer periphery of the first isolation ring. The present application enables the gap between the isolation ring and the electrode to be thoroughly cleaned, thereby reducing the risk of potential contamination caused by subsequent processing of the substrate (abstract). However, TW’290 does not teach or render obvious an isolating assembly coupled with the metal ring member and isolating the metal ring member from the gas distribution member, wherein the isolating assembly comprises: an outer isolating member coupled with the metal ring member, wherein the outer isolating member at least in part defines a chamber wall; and an inner isolating member coupled with the outer isolating member, wherein the inner isolating member is disposed radially inward from the metal ring member about a central axis of the processing chamber, and wherein the inner isolating member defines a plurality of openings configured to provide fluid access into a radial gap between the metal ring member and the inner isolating member with regard to claim 1 and an annular outer isolating member disposed about a central axis of the isolating assembly; and an inner isolating member coaxially aligned with the annular outer isolating member about the central axis, wherein the inner isolating member comprises: a first isolating component comprising: a first cylindrical wall; and a plurality of first arms extending radially inward from a lower portion of the first cylindrical wall; a second isolating component comprising: a second cylindrical wall coaxially aligned with the first cylindrical wall and axially offset from the first cylindrical wall; and a plurality of second arms extending radially outward from an upper portion of the second cylindrical wall, wherein the plurality of second arms are coupled with the plurality of first arms, and wherein a plurality circumferential gaps are defined between the coupled plurality of first and second arms, with regard to claim 9.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713